The following dissenting opinion was delivered by
Oorkblison, J.
I am of opinion, in this case, that the decree of the Chancellor should be affirmed.
Adolphus W. Van Winkle, the complainant in the Court of Chancery, was insured in the Belleville Mutual Insurance Company, on the 12th day of August, 1848, for tlic period of live years from that day, for the sum of $1500, on the machinery, stock, and fixtures in a building situate at Aquackanonk, New Jersey, and also on certain household furniture in the house of Isaac Van Derbeck, of the same township, from the 1st of January, 1849. Mr. Van Winkle, the insured, determined to change the location of his factory from Aquackanonk to the township of Van Vorst, Hudson county, and such change was accordingly made. In consequence of such change the first policy became void, and thereupon Mr. Van Winkle desired to have his machinery, stock, and fixtures again insured by the same company in the place to which they liad been removed.
The negotiation for the new insurance was commenced after the removal of the machinery, stock, and fixtures, and it appears, by the testimony, that in the month of March, 1849, the company agreed to insure W. Van Winkle again. The agreement, on the part of the company, is manifested by the letter of Mr. Kennedy, their secretary, which was mailed to Mr. Van Winkle on the 16th day of March, and received by him.
The following is a copy of that letter:
“Dear sir, — Mr. Williams informs me to-day that, after consulting with the committee, they agree to take your *348property at three per cent., and requested me to write to you. If you agree to it, please write, and I will send you your policy at once.
Yours, J. Kennedy.”
It is alleged by the complainant in the Court of Chancery that he answered this letter, agreeing to the terms of insurance proposed by the company. But the letter of acceptance is not, however, in proof. Nevertheless there is affirmative proof that Mr. Yan Winkle told Mr. Kennedy, the secretary of the company, that he accepted the terms proposed in the letter of Mr. Kennedy, and requested that the policy should be prepared. Mr. Yan Winkle then offered to give Mr. Kennedy the balance of the money. It seemed there was to be a note given for part of the premium, and Mr. Kennedy said it did not make any matter — he would make it out, and send it to him, and he might hand him the money at any time — and then Mr. Yan Winkle asked him if he was insured. Mr. Kennedy' said yes, most assuredly.
It also appears, by the testimony of the witness, that one reason why the money was not taken was because Mr. Kennedy wanted time to make some calculation as to the amount of the premium. Mr. Kennedy nevertheless declared that Mr. Yan Winkle could hand it to him at any time — it would make no difference. Such is the testimony of Mr. Snyder.
The weight of the testimony is to the effect that Mr. Yan Winkle proposed to have certain property insured. Such proposals were attested, and that there was a clear and definite agreement by parol to insure on the part of the company, the terms of which were mutually acquiesced in by the company and the party to be insured. Numerous cases show that such agreements can be enforced by bill in equity for the specific performance of a contract.
After the agreement, and before any policy was delivered by the company to Mr. Yan Winkle, and on the 22d *349of April, 1849, the property was destroyed by fire. The policy was made out, and signed on the 18th of April, 1849, and remained in the possession of the company. Before the premium note could be returned to the company, the property was destroyed. But the note was subsequently tendered.
The company principally rely in their defence to this demand, or the clause in their charter, which is as follows: that every person who shall become a member of said corporation, by effecting insurance therein, shall, before he receives his policy, deposit his premium note for such a sum of money as shall be determined by the directors, and that a part, not exceeding five per cent, of said note, shall bo paid.
In my opinion, the terms of the charter of the company do not prevent the appellee, Mr. Van "Winkle, maintaining the remedy he has sought by his bill in Chancery. Both in law and in practice, corporators can now, and do frequently by agents, enter into contracts by parol. Is this company so powerless that it cannot agree to insure ? and do proposals to insure, surveys for insurance, and the acceptance of proposals by the company, amount to nothing ?
But the company say that their proposed negotiations and the agreement were not consummated by a policy, and therefore they are not bound. The complainant sets forth, in his bill, his agreement with the company — he proves it — he states that it is equitable and just that it should be carried into effect. Cannot this agreement be carried into effect by the direction of the Chancellor, that the company shall receive the premium money and the note, and issue and deliver the policy to the insured, and at the same time award the complainant the amount of his loss, or if necessary, when the policy is delivered to Mr. Van Winkle, leave Mr. Van "Winkle to his remedy upon it ?
Mr. Van Winkle, having done what was requisite and *350necessary on Ms part, is entitled to have the agreement to insure consummated, if necessary, by the delivery of the policy dated at the time of the agreement.
The Chancellor can order that a policy be delivered, and the- strict terms of the charter will then be complied with, and at the same time can take proper steps to ascertain the amount of the loss sustained by the insured. Right and justice will in this way be carried out, and, in my opinion, according to law.
The decree of the Chancellor was reversed by the following vote:
For affirmance — Judge Cornelison.
For reversal — Judges Green, Elmer, Ogden, Potts, Ryerson, Haines, Swain, Valentine, Vredeneurgh, Risley.